BAYLOR, Justice.
In the District Court of Travis County, David Laughlin was tried on an indictment which charged him with having willfully, corruptly and erroneously taken and and demanded of one J. C. Tannehill a greater fee than is allowed by law for a certain judgment rendered by Laughlin as a justice of the peace for said county, in a civil action wherein one Wm. Y. Wood was plaintiff and said Tannehill was defendant, to-wit, the sum of twenty dollars in the promissory notes of the government; alleging said sum to be more than the fee allowed by law for costs in such cases; contrary to the duty of said Laughlin in his office, as justice aforesaid, and against the laws and statutes in such cases made and provided.
On his plea of not guilty, a verdict was rendered finding him guilty as charged.
Reasons in arrest of judgment were filed, and the district court, without rendering any judgment on the verdict or deciding the motion in arrest of judgment, referred to the Supreme Court for their “consideration and discretion, the matters of law arisng on the various grounds urged in arrest of judgment, as questions difficult and novel.”
Before we are permitted to decide the several points made in this case, we feel it to be our duty first to dispose of a preliminary question; and that is, whether the record and proceedings before us make out a proper case for the interposition and decision of this court.
*413The Constitution of this Republic in directing the organization of the Supreme Court provides “that it shall have appellate jurisdiction only.” Under a similar provision found in the Constitutions of other countries whose institutions and laws are analogous to our own, it has been decided that their supreme courts can not entertain jurisdiction in any case until judgment has been rendered in the court below, or unless it be to do some act in aid of their appellate jurisdiction.
The doctrine thus settled we leave open to future consideration, as it is sufficient for us to decide that nothing final has been done in this case from which an appeal can be taken.
The judge of the district court should have rendered judgment, subject to the opinion of this court, on the points reserved. By section 43 of the act establishing the districts courts, the judge of any district court may at his discretion in any criminal case reserve a question of law, which to him may appear novel and difficult, for the consideration and discretion of the Supreme Court at the next succeeding term, and the Supreme Court shall pronounce such sentence, or judgment, as the district court ought to have pronounced.
Wé think that this section of the act does not enlarge the jurisdiction, but that the only construction which can be given to it consistently with the paramount law is, that it provides an additional mode of bringing a case of this nature into this court, after judgment shall have been rendered in the court below.
This case having been sent up by the direction of the judge of the inferior court, it is ordered to be remanded to the District Court of Travis County, without costs, for the final action and adjudication of that court. .